DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Ind. Eng. Chem. Res., 2010).
The claims are drawn to an apparatus for dehydrating an alcohol and water mixture, comprising a pump, a heat exchanger, a molecular membrane separator, a heater, a tank, a vacuum pump.  The claims are also drawn to a method of dehydrating an ethanol/water mixture by pressurizing said mixture to at least 40 psig; heating the pressurized mixture to at least 170°C; passing the pressurized and heated mixture through at least one zeolite separator to produce separate streams of water and pressurized and heated dehydrated ethanol; using the pressurized and heated dehydrated ethanol to at least in part heat pressurized mixture and to cool the pressurized and heated dehydrated ethanol.
Huang et al teach ethanol dehydration using hydrophobic and hydrophilic polymer membranes.  The reference teaches a design of a distillation-membrane hybrid process for separation of an ethanol water mixture (fig. 1).  The design comprises a stripper column to which an ethanol beer stream is sent.  The stripper produces an ethanol-free bottoms and an overhead vapor stream at a pressure of 0.5 bar containing 50 wt% ethanol.  The vapor is sent to a compressor (functions as a pump) and compressed to 3 bar (about 43.5 psig), which increases the temperature, followed by a heat exchanger integrated with a reboiler to cool the vapor to about 130°C.  The compressed gas is then sent to a two-step membrane separation unit, wherein the first membrane lowers the water concentration of the overhead vapor from 50 wt% to about 10wt% in the residue stream.  The water vapor from the permeate is recycled back to the stripping column, recovering all of its latent heat content.  The remaining water in the residue stream of the first membrane unit is removed by a second membrane unit, which lowers the water content from about 10wt% to about 0.3 wt% water.  The dry ethanol residue vapor stream is condensed in the stripper column reboiler to recover its latent heat content (page 12067).
The reference also teaches a test apparatus for measuring ethanol/water vapor permeation performance through composite membranes, the unit comprising a heater and a vacuum pump (page 12069).  Therefore, with regard to the apparatus of the present invention, Huang et al teach all of the components of the apparatus, i.e. pump, heat exchanger, membrane separator, heater, and vacuum pump.  The configuration of the components may be different than in the claimed invention; however, a person having ordinary skill in the art would have been able to configure each component in the reaction system as deemed appropriate, or necessary for optimizing the dehydration of the ethanol, as taught by the reference.
With regard to the process for dehydrating ethanol as recited in the instant claims, the present invention recites the use of a zeolite separator; while the reference is specifically teaching the use of membrane separators; however, Huang et al teach that a number of existing membranes could be considered; these include composite membranes, ceramic and zeolite membranes (page 12068, first column).  The instant claims are therefore rendered obvious by the ethanol dehydration method, and reaction system taught by Huang et al.

Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622